Citation Nr: 0712927	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-29 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder. 

2.  Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from March 1966 to August 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the benefits sought 
on appeal


FINDINGS OF FACT

1.  A chronic gastrointestinal disorder was not manifested 
during service, and any currently diagnosed gastrointestinal 
disorder, if present, is not shown to be causally or 
etiologically related to service or to a service-connected 
disability.

2.  Hypertension was not manifested during service or within 
one year of separation from service, and is not shown to be 
causally or etiologically related to service or to a service-
connected disability.


CONCLUSIONS OF LAW

1.  A gastrointestinal disorder was not incurred in or 
aggravated by active service, and is not proximately due to 
or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2006).

2.  Hypertension was not incurred in or aggravated by active 
service, may not be presumed to have been so incurred, and is 
not proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in September 2002, July 2003, March 2005 
and May 2006.  The RO also provided assistance to the veteran 
as required under 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c), as indicated under the facts and circumstances in 
this case.  

In addition, the veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal, 
and have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  Therefore, 
the Board finds that duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal.  

The veteran essentially contends that he has a 
gastrointestinal disorder and hypertension that is related to 
service or to a service-connected disability.  Under VA laws 
and regulations, service connection will be granted if it is 
shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty, or for 
aggravation of a preexisting injury or disease.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may 
also be granted for certain chronic diseases, such as 
hypertension, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Furthermore, a disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310.  Service connection may also be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between any 
current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  

The veteran's service medical records contain no evidence of 
a chronic gastrointestinal disorder or hypertension during 
service.  The veteran's service medical records do show that 
in April 1966 the veteran was seen for complaints of vomiting 
and in February 1967 the veteran was seen for 
gastroenteritis.  However, these apparently represented acute 
and transitory disorders that resolved following appropriate 
treatment since the veteran's service medical records show no 
further complaints, treatment or diagnosis of any 
gastrointestinal symptomatology.  In addition, the physical 
examination performed in July 1969 in connection with the 
veteran's separation from service showed no pertinent 
complaints on the part of the veteran and no gastrointestinal 
disorder was diagnosed.  That examination report also 
contained no evidence of hypertension.  Medical records dated 
following separation from service do not appear to document 
that the veteran currently has any gastrointestinal disorder.  
Although those records do show that the veteran has been 
diagnosed as having hypertension, those records show that 
hypertension was diagnosed more than one year following 
separation from service.  In this regard, a December 1988 
private medical record shows that the veteran had been 
identified as having high blood pressure since 1983.  Thus, 
the veteran's hypertension was not present in service or 
within one year of separation from service.

The veteran's gastrointestinal disorder, if present, and his 
hypertension are also not shown to be related to his service-
connected diabetes mellitus.  The report of the November 2002 
VA examination indicates that the veteran had been diagnosed 
as having diabetes mellitus in June 2002 and a physician 
noted that the veteran's hypertension had been diagnosed over 
20 years ago.  Therefore, since the veteran's hypertension 
preceded his diabetes mellitus by decades, and there is no 
medical evidence suggesting a relationship between the two 
disorders, the Board finds that the medical evidence is 
against the claim for service connection for hypertension.  
The medical evidence is also against the claim for service 
connection for a gastrointestinal disorder since there is no 
medical evidence suggesting a relationship between such a 
disorder and a service connected disability.

Given the medical evidence against the claim, for the Board 
to conclude that the veteran's disorders had its origin 
during service or are related to a service connected 
disability in these circumstances would be speculation, and 
the law provides that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Simply 
put, in the absence of a present disability that is related 
to service, a grant of service connection is clearly not 
supportable.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus between a current disorder and 
service or a service connected disability by way of letters 
from the RO to him, but he has failed to do so.  A claimant 
has the responsibility to present and support a claim for 
benefits under laws administered by the VA, 38 U.S.C.A. 
§ 5107(a), and the veteran was clearly advised of the need to 
submit medical evidence of a relationship between the current 
disorder and an injury, disease or event in service or a 
relationship to a service connected disability.  While the 
veteran is clearly of the opinion that he has a current 
gastrointestinal disorder and hypertension that are related 
to service or to a service connected disability, as a lay 
person, the veteran is not competent to offer an opinion that 
requires specialized training, such as the diagnosis or the 
etiology of a medical disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, the Board concludes 
that service connection for a gastrointestinal disorder and 
for hypertension is not established.

ORDER

Service connection for a gastrointestinal disorder is denied.

Service connection for hypertension is denied.


	                        
____________________________________________
	VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


